Case 1:06-cr-00357-KMW Document 423-6 Filed 11/11/20 Page 1 of 2

EXHIBIT F

 
ean ta

  

SnITsKy rRVING: oe
Register Number: Lag96~ 074
Onit: G-B

 

 

This is in yesponse to the request submitted by Attorney David M.
Schwartz, on your behalf, dated April 13, 2020, wherein he
requested a Reduction In Sentence (RIS) or release to Home
Confinement based on concerns related to COVID-19.

Home Confinement under the First Step Act provides guidance on
eligibility, such as Homa Confinement for Low Risk Offenders and
Pilot Program for Eligible Elderly Offenders and Terminally 111
Offenders. You were reviewed for Home Confinement pursuant to
those guidelines and do not meet the criteria.

Title 18 of the. United States Code, section 3582 (c) (1) (A), allows
a santencing court, on motion of the Director of the BOP, to *
reduce a texm of imprisonment for extraordinary or, compelling
reasons. Program Statement. 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of
AB U.S.C. $6, 3582 (c) (1) (A) and 4205(g), provides guidance on the
types of circumstances that pragent axtraordinary or compelling
reasons, such as the inmate’s terminal medical condition,
debilitated medical condition, status as a new law elderly |
inmate, an @ldarly inmate with medical conditions, or any other
elderly inmate, the death or incapacitatlon of the family member
caregiver of the immate’s child, or the incapacitation of the
inmate’ s spouse or registered partner. Your cequeat has: been
evaluated consistent with this general guidance.

The BOP is taking extraordinary measures to contain the spread of ,
COVID-19 and treat any affected Inmates. We recognize that you,
dike all of us, have legitimate concerns and fears about the
spread and effects of the virus. However, based on the above
information, you do not warrant an early release from your
sentence or placement on Home Confinement. Accordingly, your
request for Reduction In Sentence and/or placement on Home
Confinement has been denied.

Lf you are not satia€fied with this response, you may appeal to
the Regional Director, Federal Bureau of Prisons, U.S. Custom
House, 2° and Chestnut Street, Philadelphia, Pennsylvania,
19106, within twenty (20) calendar days of the date of this

cesponse, \. es . .
Ohio _ lal

J. Petruceal, Warden Date

 
